MEMORANDUM **
Fredrick D. Turner appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition. Turner challenges his California conviction and 27-years-to-life sentence for receipt of stolen property. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing the district court’s decision de novo, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), we affirm.
Turner contends that his 27-years-to-life sentence for receipt of stolen property constitutes cruel and unusual punishment, in violation of the Eighth Amendment. We cannot agree.
Under California’s three-strikes law, the state court’s refusal to reduce Turner’s conviction to a misdemeanor was within its discretion. See Ewing v. California, — U.S. —, 123 S.Ct. 1179, 1189-90, 155 L.Ed.2d 108 (2003). Because Turner has at least two prior violent or serious felonies, he received a mandatory sentence of 25-years-to-life. See Cal.Penal Code §§ 667(e)(2)(A).1 The State of California *648is entitled to punish recidivists more harshly than first-time offenders. See Ewing, 123 S.Ct. at 1190. Although Turner’s sentence is severe, we cannot say that it violates the Eighth Amendment. See Id. at 1189-90.
Because the state court’s decision was not contrary to or an unreasonable application of clearly established federal law as determined by the Supreme Court, the district court properly denied Turner’s § 2254 petition. See Lockyer v. Andrade, —U.S. —, 123 S.Ct. 1166, 1173-75, 155 L.Ed.2d 144 (2003) (upholding state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft).
AFFIRMED.2

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because of Turner’s two prior robbery convictions, he was also sentenced to an additional two consecutive years. See Cal.Penal Code § 667.5.


. All pending motions are denied.